1   PETRAS ET AL., APPELLEES, V. OHIO CONCRETE CONSTRUCTION COMPANY ET AL.;


 2   TOWER CITY DEVELOPMENT, INC. ET AL., APPELLANTS.


 3   [Cite as Petras v. Ohio Concrete Constr. Co. (1995), ___ Ohio St.3d ___.]


 4   Torts -- Inherently dangerous work -- Establishing liability to injured employee of


 5         independent contractor -- General contractor “actively participated,”


 6         when.


 7         (No. 94-1830 -- Submitted December 6, 1995 -- Decided December 27,


 8   1995.)


 9         APPEAL from the Court of Appeals for Cuyahoga County, No. 65600.


10                                    ______________


11         Dennis Seaman & Associates and David A. Kulwicki, for appellees.


12         Law Offices of Jan A. Saurman and Alan B. Glassman, for appellants Tower


13   City Development, Inc. and Forest City Commercial Construction Company, Inc.


14         McLaughlin, McNally & Carlin and Tom Vasari; Casper & Casper and


15   Michael R. Thomas, urging affirmance for amicus curiae, Ohio Academy of Trial


16   Lawyers.


17         Calfee, Halter & Griswold and Wm. Tousley Smith, urging reversal for


18   amicus curiae, Automatic Sprinkler Corporation of America.
1                                   ______________


2



3         The judgment of the court of appeals is reversed on the authority of Bond v.


4   Howard Corp. (1995), 72 Ohio St.3d 332, 650 N.E.2d 416. Final judgment for


5   appellants.


6         MOYER, C.J., DOUGLAS, WRIGHT, RESNICK, F.E. SWEENEY, PFEIFER and


7   COOK, JJ., concur.


8




                                            2